Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1, line 12, “rising” has been amended to be “rinsing”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to teach or make obvious the claimed method of controlling a laundry treatment apparatus including a tub opening at a top of the tub; a tub cover that is coupled to the tub, an introduction port through which laundry is introduced into the tub; a tub door that is coupled to the tub cover and that is configured to open or close the introduction port; a drum that is located in the tub and rotatable about a shaft, the shaft extending in a vertical direction, and that is configured to store laundry supplied from the introduction port; and a spray unit provided on the tub cover to spray water into the drum to reduce bubbles generated in the drum, wherein the method comprises: sequentially performing a washing cycle, rinsing cycle and a spin-drying cycle; determining whether bubbles have been generated in the tub during the washing cycle; and sequentially performing, during the rinsing cycle, draining washing water from the tub, spinning the drum to remove water from the laundry using centrifugal force generated by rotation of the drum, supplying wash water in the tub, and rotating the drum to rinse the laundry, wherein when bubble generation has been determine in the washing cycle, at least one operation directed to reducing bubbles by spraying water with the spray unit into the drum is performed, and the at least one operation directed to reducing bubbles is performed during at least one of the washing cycle and the rinsing cycle.
The prior art teaches bubble reduction but does not appear to teach in a method of draining washing water from the tub, spinning the drum to remove water from the laundry, supplying wash water in the tub, and rotating the drum to rinse the laundry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711